FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES

Exhibit 10.19

June 11, 2004                                                                  

Mrs. Monica Passick
(Home Address)

           Re:     Retirement Agreement

Dear Monica:

           This letter sets forth the terms of the agreement between Flushing
Financial Corporation (the "Company"), Flushing Savings Bank, FSB (the "Bank")
and you regarding your pending retirement. Capitalized terms used in this letter
and not otherwise defined have the meanings given to them in your amended and
restated employment agreement with the Company, dated as of July 18, 2000. For
purposes of this letter, your employment agreement with the Company and your
amended and restated employment agreement with the Bank, dated as of July 18,
2000, are collectively referred to as the "Employment Agreements".

           Subject to the terms and conditions set forth in this letter, on July
1, 2004 (your "Retirement Date"), you will retire from your positions of Senior
Vice President, Treasurer and Chief Financial Officer of the Company and Senior
Vice President /Finance of the Bank and from any other positions you may have
with subsidiaries or benefit plans of the Company or the Bank. In recognition of
your many years of service to the Company and the Bank and in consideration for
your agreement to provide consulting services following your retirement and for
the waiver and release contained in this agreement, the Company and/or the Bank
shall pay you an aggregate amount of $210,500 (reduced by the amount of all
required tax withholding with respect to such payment), payable in a lump sum on
July 9, 2004.

           You agree to make yourself available to consult with the senior
officers of the Company and the Bank for a period of nine months after your
Retirement Date, for up to ten hours per month. Such consulting services shall
be primarily by telephone and at times that are mutually convenient to you and
such officers.

           In the event of your death either before your Retirement Date or
before you have received the payment referred to in the second paragraph of this
letter, the Company or the Bank shall make such payment to your designated
beneficiaries or, failing any designation, your estate.

           Upon your retirement under this letter agreement, the Company and the
Bank shall have no further obligations to you under the Employment Agreements,
other than (1) the payment of your earned but unpaid Current Salary and (2) the
provision of such other benefits, if any, to which you are entitled as a former
employee under the Bank's and the Company's employee benefit plans and programs
and compensation plans and programs.

           In exchange for the consideration provided for in this Agreement,
you, for yourself and your heirs, executors, administrators and assigns
(collectively the "Passick Parties"), forever waive, release and discharge the
Company and the Bank and their respective subsidiaries, affiliates, successors
and assigns, past and present officers, directors, employees and agents, and any
fiduciaries of any employee benefit plan or policy of the Company or the Bank
(collectively the "Bank Parties"), from any and all claims, cases, demands,
causes of actions, fees and liabilities and expenses (including attorneys' fees)
of any kind whatsoever, whether known or unknown, which you or they ever had or
now have against the Bank Parties by reason of any actual or alleged act,
omission, transaction, practice, conduct, occurrence, or other matter up to and
including the date of your execution of this agreement, including, but not
limited to any tort and/or contract claims and any claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act (ADEA), the
Americans with Disabilities Act, the Family Medical Leave Act, the Employee
Retirement Income Security Act of 1974 (ERISA), the Civil Rights Act of 1991,
and/or any other Federal, state or local law (statutory or decisional),
regulation, or ordinance; provided, however, that in no event do any of the
Passick Parties hereby waive, release or discharge any of the Bank Parties
against any claim, case, demand, cause of action, fee, liability or expense
relating to indemnification or limitation of liability under the Company's or
the Bank's charter or bylaws, or under any indemnification agreement between you
and the Company or the Bank.

-35-

--------------------------------------------------------------------------------

           You acknowledge that you have been urged by the Company to consult an
attorney before signing this agreement and that you have executed this agreement
with the waiver and release set forth above, after having had the opportunity to
consult with an attorney and after having had the opportunity to consider the
terms of this agreement for twenty-one (21) days after such terms were proposed
to you (although you may sign it at any time during this period). You further
acknowledge that: you have read this agreement in its entirety; you understand
all of its terms; you knowingly and voluntarily assent to all of the terms and
conditions contained herein including, without limitation, the waiver and
release; you are executing this agreement, including the waiver and release, in
exchange for consideration in addition to anything of value to which you are
already entitled; you are not waiving or releasing rights or claims that may
arise after your execution of this agreement; and that you understand that the
waiver and release in this agreement is being requested in connection with your
retirement from the Company and the Bank and in exchange for your receipt of
consideration to which you otherwise would not be entitled.

           This agreement, including the waiver and release contained herein,
shall become effective the eighth (8th) day following your execution of this
agreement and you may at any time prior to the effective date revoke this
agreement by giving written notice of such revocation to Anna Piacentini, the
Company's Senior Vice President and Corporate Secretary.

           This letter agreement may not be altered, varied, revised or amended
except by an instrument in writing signed by you, the Bank and the Company.

           Please indicate your agreement with the foregoing by signing in the
space provided below and returning a signed copy of this letter to each of the
undersigned.

      Sincerely,
  FLUSHING FINANCIAL CORPORATION
  By: /s/Michael J. Hegarty   Michael J. Hegarty   President and Chief Executive
Officer
  FLUSHING SAVINGS BANK, FSB
  By: /s/Michael J. Hegarty   Michael J. Hegarty   President and Chief Executive
Officer
AGREED AND ACCEPTED:  
/s/Monica C. Passick June 16, 2004 Monica C. Passick Date

-36-